                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Michael Lake, #367537                        )           Civil Action No. 2: 18-2308-RMG
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )               ORDER AND OPINION
                                             )
Sgt. J. E. Johnson,                          )
                                             )
                      Defendant.             )
~~~~~~~~~~~~~~-                              )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 15) recommending that Plaintiff's claim be dismissed. For the reasons set forth below,

the Court adopts the R & R as the Order of the Court and dismisses this action.

I.     Background

       Plaintiff is a pro se incarcerated person who brought an action pursuant to 42 U.S.C. §

1983 alleging that Defendant violated his Eighth Amendment right by breaking his arm. (Dkt.

No. 1 at 4-6.) Plaintiff alleges that Defendant is an employee of the South Carolina Department

of Corrections ("SCDC"). Service on Defendant was authorized, but the summons was returned

unexecuted with the return indicating that the Marshal was informed by the SCDC Office of

General Counsel that Defendant could not be found in the SCDC system. (Dkt. No. 12.) The

Court issued an Order advising Plaintiff that he is responsible for providing information

sufficient to effect service on Defendant, noting that Plaintiff should provide any additional

identification or location information he may have for Defendant without delay, and noting that

the action may otherwise be dismissed pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure if Defendant could not be served within the requisite ninety-day period. (Dkt. No. 13.)




                                                 -1-
Plaintiff has not provide a response to the Court's Order and the deadline for service on

Defendant has expired.

II.    Legal Standard

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976).         The Court may "accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(l)(C). Where a plaintiff has not objected to the R & R, the Court

reviews the R & R to "only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation. " Fed. R. Civ. P. 72 advisory committee's note.         In the

absence of objections to the R & R, the Court need not give any explanation for adopting the

Magistrate Judge' s analysis and recommendation. See, e.g. , Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983) ("In the absence of objection .. . we do not believe that it requires any

explanation.").

III.   Discussion

       The Court finds that the Magistrate Judge ably addressed the issues and correctly

concluded that Plaintiffs claim should be dismissed.      Plaintiff did not file objections to the

R & R. Federal Rule of Civil Procedure 4(m) provides that the Court may sua sponte dismiss an

action without prejudice where the Plaintiff fails to serve the Defendant with the summons and

complaint within ninety days of filing the complaint. Here, Plaintiff has not served Defendant

and has not demonstrated good cause for the failure such that an extension of the deadline is

warranted. Moreover, there is no basis to believe Defendant is on actual notice of the pending

action such that service could be deemed waived. See, e.g., 0 'Meara v. Waters , 464 F. Supp. 2d




                                                -2-
474, 476 (D. Md. 2006) ("When there is actual notice, failure to strictly comply with Rule 4 may

not invalidate the service of process . . .")(citing Armco, Inc. v. Penrod-Stauffer Bldg. Sys. , Inc.,

733 F.2d 1987, 1989 (4th Cir. 1984). Accordingly, dismissal is proper under Rule 4.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 15) as the Order of

the Court and DISMISSES WITHOUT PREJUDICE Plaintiff's claim.

       AND IT IS SO ORDERED.




                                                       United States District Court Judge

December _{_(_, 2018
Charleston, South Carolina




                                                 -3-
